DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claim 20 is objected to because of the following informalities:  
 	In claim 20, line 2, Examiner suggests to delete “(ECU) an operation” and replace with “(ECU), an operation”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US Pub 2018/0224909 (hereinafter Koo) in view of Arai et al. US Pub 2015/0115877 (hereinafter Arai).
 	Regarding claims 1, 10 and 19, Koo discloses a system for charging, retaining, and cooling a mobile device (¶ 0068, 0070; mobile terminal 20) in a vehicle (¶ 0075-0076; vehicle 10), the system comprising: 
 	a tray (¶ 0095; a tray 110) configured to receive the mobile device (¶ 0097), 
 	the tray having a plurality of apertures (¶ 0098; holes); 
 	a wireless charger (¶ 0095; the wireless charger 100 includes a coupling antenna 140, a coil part 150) coupled to the tray (110; tray) and configured to wirelessly charge the mobile device (¶ 0079 and abstract); and 
 	a suction device (¶ 0206; a fan module 190 can discharge air toward the mobile terminal 20 or suction ambient air of the mobile terminal 20 depending on a direction of rotation of a fan included in the fan module 190) configured to draw air through the plurality of apertures of the tray (see fig. 9A to 9K) and cooling the mobile device (¶ 0250; remove heat generated in the mobile terminal 20).

 	However, Arai further discloses a system for mounting and a charging a portable electronic device on or in contiguity to a wireless charging device.  The wireless power transferring and charging device includes a suction pump that provides a suction vacuum to mount/hold a portable electronic device onto an induction charging surface of the wireless charging device in Abstract.  Further, the plurality of suctioning units includes air intake holes 44, and during operation of the suction pump 20, air is drawn through the air intake holes 44 in each suctioning unit 24 and toward the suction pump 20 in ¶ 0021, 0024.  
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Koo to incorporate with the teaching of Arai by including the plurality of suctioning units on the surface of the wireless charger, because it would be advantageous to increase the coupling efficiency between the charger and the device and further charge time.  
 	Regarding claims 2 and 11, Koo discloses the system, further comprising a switch (a cover) configured to receive an input from a user to toggle between a plurality of operational modes (¶ 0089; by manually opening or closing the cover).
	Regarding claims 3 and 12, Koo discloses the system, further comprising an electronic control unit (ECU) configured to receive input data from the switch and activate or deactivate the wireless charger, or activate or deactivate the suction device based on the input data (¶ 0091).
Regarding claims 4 and 13, Koo discloses the system, further comprising one or more sensors configured to detect sensor data indicating whether the mobile device is received by the tray (¶ 0091).
	Regarding claims 5 and 14, Koo discloses the system, further comprising an electronic control unit (ECU) configured to receive the sensor data from the one or more sensors and activate or deactivate the wireless charger, or activate or deactivate the suction device based on the sensor data (¶ 0091).
	Regarding claims 6 and 15, Koo discloses wherein the one or more sensors include at least one of a weight sensor, an optical sensor, or a temperature sensor (¶ 0236).
	Regarding claims 7 and 16, Koo discloses wherein the tray includes a top surface configured to contact a bottom surface of the mobile device and the bottom surface of the mobile device covers at least one of the apertures of the plurality of apertures such that the suction force created by the suction device is exerted onto the bottom surface of the mobile device (fig. 6-9).
	Regarding claims 8 and 17, Koo discloses wherein the tray is located between a driver's seat and a passenger's seat in the vehicle and below an infotainment unit in the vehicle (fig. 3a-3b).
	Regarding claims 9 and 18, Koo discloses wherein the tray is substantially flat and larger than the mobile device (see fig. 7).
 	Regarding claim 20, Koo discloses the method further comprising controlling, by an electronic control unit (ECU) an operation of the wireless charger or the suction device based on sensor data received from a sensor configured to detect a presence of 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/03/2021